Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “conduit section”, must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 12-15, 17-18, 28-32, 34 are rejected under 35 U.S.C. 102(a)(2) as anticipated by, and1 under 35 U.S.C. 103 as obvious over, Choi; Soo Young et al. (US 20060228496 A1). Choi teaches a showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) for distributing a vapor to a reaction chamber (volume between 538, 558; Figure 5), the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) comprising: a first surface (top of 558; Figure 5,8); a second surface (bottom of 558; Figure 5,8) opposite to the first surface (top of 558; Figure 5,8); and a plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) extending from the first surface (top of 558; Figure 5,8) to the second surface (bottom of 558; Figure 5,8), wherein a thickness of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) between the first and second surfaces is in a range of about 25 mm to about 35 mm, wherein at least one aperture (11th aperture from the left in 558 of the 21 total; Figure 5) of the plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) comprises: a first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8) extending from the first surface (top of 558; Figure 5,8) along a vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm); and a conduit section (812,832; Figure 8-not shown by Applicants) orientated along the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), wherein the conduit section (812,832; Figure 8-not shown by Applicants) is longer (see calculations below) along the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) than the first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8), as claimed by claim 1
Choi at [0059] states that Choi’s showerhead plate 558 is between 0.8 inches and 2 inches:
            
                E
                q
                .
                1
                -
                 
                0.8
                i
                n
                c
                h
                e
                s
                ≤
                558
                t
                h
                i
                c
                k
                n
                e
                s
                s
                ≤
                2
                i
                n
                c
                h
                e
                s
            
        
Choi at [0067] also provides additional dimensions for Figure 8 dimensions 834 and 832:
            
                E
                q
                .
                 
                2
                -
                0.02
                i
                n
                c
                h
                e
                s
                ≤
                834
                d
                i
                m
                e
                n
                s
                i
                o
                n
                ≤
                1
                i
                n
                c
                h
            
        
            
                E
                q
                .
                3
                -
                0.1
                i
                n
                c
                h
                e
                s
                ≤
                832
                d
                i
                m
                e
                n
                s
                i
                o
                n
                ≤
                2
                i
                n
                c
                h
                e
                s
            
        
Eq.2 + Eq.3:
            
                E
                q
                .
                4
                -
                 
                0.12
                i
                n
                c
                h
                e
                s
                ≤
                834
                +
                832
                ≤
                3
                i
                n
                c
                h
                e
                s
            
        
Eq.1 - Eq.4:
            
                0.68
                i
                n
                c
                h
                e
                s
                ≤
                830
                d
                i
                m
                e
                n
                s
                i
                o
                n
                ≤
                -
                1
                i
                n
                c
                h
                e
                s
                
                    
                        z
                        e
                        r
                        o
                    
                
            
        
Or:
            
                0
                ≤
                830
                d
                i
                m
                e
                n
                s
                i
                o
                n
                ≤
                0.68
                i
                n
                c
                h
                e
                s
            
        
As a result, Choi teaches Choi’s conduit section (812,832; Figure 8-not shown by Applicants) is longer along the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) than the first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8) for the range 0.68inches<832dimension<2.0inches. However, Choi’s conduit section (812,832; Figure 8-not shown by Applicants) is shorter along the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) than the first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8) for the range 0.1inches<832dimension<0.68inches.
Choi further teaches:
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein the thickness of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) between the first and second surfaces is in a range of about 27 mm to about 33 mm, as claimed by claim 2
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein the thickness of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) between the first and second surfaces is in a range of about 29 mm to about 31 mm, as claimed by claim 3
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein the plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) includes a number of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) in a range of about 1,500 to 4,500 apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A), as claimed by claim 7. This is determined according to:

[0073]-diffuser hole density = total surface of holes of bores 812 / total surface of 804; Figure 8 = 10%-100% = 812 area / 1200000mm2 (claim 28)
836; Figure 8-0.1-1inch=2.54mm-25.4mm: ([0066])
120,000mm2<total surface of holes of bores 812<1,200,000mm2
π (2.54mm)2/4<Area for 1 bore hole< π (25.4mm)2/4
5.06mm2<Area for 1 bore hole<506.7mm2
120,000mm2/5.06mm2<Total possible number of smallest bore holes<1,200,000mm2/5.06mm2
23,715<Total possible number of smallest bore holes<237,154
120,000mm2/506.7mm2<Total possible number of largest bore holes<1,200,000mm2/506.7mm2
236<Total possible number of largest bore holes<2368
236<Total possible number of all possible bore holes<237,154

Choi further teaches:
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein the number of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) is in a range of about 1,500 to 2,500 apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A), as claimed by claim 8. See above.
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein at least one aperture of the plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) comprises: a first tapered section (818+814+820; Figure 8) extending from the first axial inlet section (810; Figure 8), the first tapered section (818+814+820; Figure 8) comprising an inwardly-angled sidewall (818; Figure 8) that angles inwardly from the first axial inlet section (810; Figure 8); and a second tapered section (820; Figure 8) extending from the conduit section (814; Figure 8) to the second surface (bottom of 558; Figure 5,8), the second tapered section (820; Figure 8) comprising an outlet configured to deliver the vapor to the reaction chamber (volume between 538, 558; Figure 5), wherein the conduit section (812,832; Figure 8-not shown by Applicants) extends from the first tapered section (818+814+820; Figure 8) and [the conduit section] has a smaller major lateral dimension (836; Figure 8) than the [major lateral dimension of the] first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8), as claimed by claim 9. Choi states at [0066] that 0.1inches≤836dimension≤1.0inches. Choi states at [0065] that the major lateral dimension of 810 is 0.093inches≤810diameter≤0.218inches. As a result, the amended claim requirement is met for 0.1inches≤836dimension≤0.218inches range.
A showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) for distributing a vapor to a reaction chamber (volume between 538, 558; Figure 5), the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) comprising: a first surface (top of 558; Figure 5,8); a second surface (bottom of 558; Figure 5,8) opposite to the first surface (top of 558; Figure 5,8); a plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) extending from the first surface (top of 558; Figure 5,8) to the second surface (bottom of 558; Figure 5,8), wherein multiple apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) of the plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) comprise: a first axial inlet section (810; Figure 8) extending from the first surface (top of 558; Figure 5,8) along a vertical axis of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm); a first tapered section (818+814+820; Figure 8) extending from the first axial inlet section (810; Figure 8), the first tapered section (818+814+820; Figure 8) comprising an inwardly-angled sidewall (818; Figure 8) that angles inwardly from the first axial inlet section (810; Figure 8); a conduit section (814; Figure 8) extending from the first tapered section (818+814+820; Figure 8) and oriented along the vertical axis of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), the conduit section (814; Figure 8) having a smaller major lateral dimension than the first axial inlet section (810; Figure 8); and a second tapered section (820; Figure 8) extending from the conduit section (814; Figure 8) to the second surface (bottom of 558; Figure 5,8), the second tapered section (820; Figure 8) comprising an outlet configured to deliver the vapor to the reaction chamber (volume between 538, 558; Figure 5), wherein the conduit section (812,832; Figure 8-not shown by Applicants) is longer along the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) than the first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8), as claimed by claim 12. See above and below range analysis for claim 1.
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein a thickness of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) between the first and second surfaces is in a range of about 27mm to about 33mm, as claimed by claim 13
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 13, wherein the thickness of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) between the first and second surfaces is in a range of about 29mm to about 31mm, as claimed by claim 14
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein the conduit section (814; Figure 8) has a length in a range of about 15mm to about 20mm, as claimed by claim 15
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein the first tapered section (818+814+820; Figure 8) has a vertical height (834; Figure 8: 0.02inch(0.508mm)< vertical height <1.0inch(25.4mm); [0067]) in a range of about 3.5mm to about 4.5mm, as claimed by claim 17
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein the second tapered section (820; Figure 8) has a vertical height (834; Figure 8: 0.02inch(0.508mm)< vertical height <1.0inch(25.4mm); [0067]) in a range of about 2.5mm to about 3.5mm, as claimed by claim 18
A showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) for distributing a vapor to a reaction chamber (volume between 538, 558; Figure 5), the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) comprising: a first surface (top of 558; Figure 5,8); a second surface (bottom of 558; Figure 5,8) opposite to the first surface (top of 558; Figure 5,8); a plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) extending from the first surface (top of 558; Figure 5,8) to the second surface (bottom of 558; Figure 5,8), the plurality of apertures (“boreholes”-562; Figure 5,8-Applicant’s 304; Figure 3A) comprising: a plurality of outer apertures (outer N, N-1...“boreholes”-562; Figure 5,8.9A) having aperture portions (Figure 8) that extend along a vertical axis of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm); and one or more inner apertures (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) angled inwardly (812; Figure 8) towards a central region of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) relative to the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8); wherein at least one aperture of the outer apertures (outer N, N-1...“boreholes”-562; Figure 5,8.9A) comprises: a first axial inlet section (810; Figure 8) extending from the first surface (top of 558; Figure 5,8) along the vertical axis of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm); a first tapered section (818+814+820; Figure 8) extending from the first axial inlet section (810; Figure 8), the first tapered section (818+814+820; Figure 8) comprising an inwardly-angled sidewall (818; Figure 8) that angles inwardly from the first axial inlet section (810; Figure 8); a conduit section (814; Figure 8) extending from the first tapered section (818+814+820; Figure 8) and oriented along the vertical axis of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), the conduit section (814; Figure 8) having a smaller major lateral dimension than the first axial inlet section (810; Figure 8); and a second tapered section (820; Figure 8) extending from the conduit section (814; Figure 8) to the second surface (bottom of 558; Figure 5,8), the second tapered section (820; Figure 8) comprising an outlet configured to deliver the vapor to the reaction chamber (volume between 538, 558; Figure 5), as claimed by claim 28
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 28, wherein the outer apertures (outer N, N-1...“boreholes”-562; Figure 5,8.9A) are disposed radially outside and at least partially surround the inner apertures (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A), as claimed by claim 29
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 28. wherein the inner apertures(s) (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) is angled inwardly by an angle (10º<angle<50º; [0066]) in a range of 5º to 55º with respect to the vertical axis of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), as claimed by claim 30
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 28, wherein the inner apertures (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) comprises a first inner  aperture (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) located nearest the center position of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), as claimed by claim 31
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 31, wherein the inner apertures (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) further comprises a second inner 
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 28, wherein a plate body (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) is disposed at a center position of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), as claimed by claim 34
With respect to claim 1 and 12, Because Choi’s conduit section (812,832; Figure 8-not shown by Applicants) is shorter along the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8) than the first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8) for the range 0.1inches<832dimension<0.68inches as stated above, then, for this range, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize Choi’s apparatus dimension(s).
With respect to claim 9 wherein Choi’s conduit section (812,832; Figure 8-not shown by Applicants) extends from Choi’s first tapered section (818+814+820; Figure 8) and [the conduit section] has a larger major lateral dimension (836; Figure 8) than the [major lateral dimension of the] first axial inlet section (central axis along 810 for 830 distance for 11th aperture from the left; Figure 5, 8) when Choi states at [0066] that 0.1inches≤836dimension≤1.0inch. Choi states at [0065] that the major lateral dimension of 810 is 0.093inches≤810diameter≤0.218inches. As a result, the amended claim requirement is not met for 0.218inches<836dimension≤1inch. For this range, it would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize Choi’s apparatus dimension(s).
Motivation for Choi to optimize Choi’s apparatus dimension(s) is for optimizing plasma density which is a result-effective variable for film thickness uniformity as taught by Choi ([0068]).

Claim Rejections - 35 USC § 103
Claims 4-6, 10, 16, 19, 20, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Choi; Soo Young et al. (US 20060228496 A1) in view of Williams; Norman (US 5614026 A). Choi is discussed above. Choi further teaches a reactor assembly (500; Figure 5) comprising: a showerhead assembly (520+560+558; Figure 5) comprising a showerhead plenum (564; Figure 5) and the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, the showerhead plenum (564; Figure 5) disposed over the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm); a substrate support (538; Figure 5) adapted to support (538; Figure 5) a substrate; and a reaction chamber (volume between 538, 558; Figure 5) defined at least in part by the substrate support (538; Figure 5) and the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) – claim 10
Choi further teaches the reactor assembly (500; Figure 5) of Claim 10, further comprising a vaporizer (not shown; Claim 34) configured to vaporize a solid source precursor, as claimed by claim 11.
Choi does not teach:
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein a width (1000mm<width<1200mm; [0069]) of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) is in a range of about 210 mm to about 260 mm, as claimed by claim 4
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein a width (1000mm<width<1200mm; [0069]) of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) is in a range of about 310 mm to about 360 mm, as claimed by claim 5
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 1, wherein a width (1000mm<width<1200mm; [0069]) of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) is in a range of about 460 mm to about 500 mm, as claimed by claim 6
wherein a height of the reaction chamber (volume between 538, 558; Figure 5) between a top surface of the substrate support (538; Figure 5) to a bottom surface of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) is in a range of 3 mm to 7 mm (“processing position (as shown); [0052]”) – claim 10
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein the first axial inlet section (810; Figure 8) has a vertical height (830; Figure 8) in a range of about 3.5mm to about 4.5mm, as claimed by claim 16
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein an angle (10º<angle<50º; [0066]) of opposing sidewalls of the first tapered section (818+814+820; Figure 8) is in a range of about 60º to about 90º, as claimed by claim 19
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 12, wherein an angle (10º<angle<50º; [0066]) of opposing sidewalls of the second tapered section (820; Figure 8) is in a range of about 60º to about 90º, as claimed by claim 20
The showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) of Claim 28, wherein the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) does not have an aperture at a center position of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm), as claimed by claim 33
Williams teaches a similar showerhead plate (370; Figure 3b) with dimensioned components such as inlet tubes (360; Figure 3b), and resulting showerhead width, sized based on the dimensions of the processed wafer (column 6; lines 53-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Choi to optimize Choi’s showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) dimensions as taught by Williams. 
Motivation for Choi to optimize Choi’s showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) dimensions as taught by Williams is for accomodating wafers of specific dimensions as taught by Williams (column 6; lines 53-63). Futher, motivation for Choi to optimize Choi’s apparatus dimension(s) is for optimizing plasma density which is a result-effective variable for film thickness uniformity as taught by Choi ([0068]).

Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
The gas distribution plate assembly of Choi does not teach or disclose the showerhead plate of Claims 1, 12, or 28, or the claims which depend from them. The present claims are directed towards a showerhead plate with a conduit section "longer along the vertical axis than the first axial inlet section," as recited in amended Claims 1 and 12, which is not taught in Choi. Moreover, amended Claim 28 is directed towards a showerhead plate with "one or more inner apertures angled inwardly towards a central region of the showerhead plate relative to the vertical axis," which is not taught in Choi.  As such, Choi does not teach or disclose at least these features of the amended claims. Furthermore, Applicant submits that the dependent claims are allowable not only because each of these claims depend from an allowable base claim, but also because each recites limitations not taught or suggested by the prior art. As such, Applicant asserts that Claims 1-3, 7-9, 12-15, 17, 18, 28, 29, 31, 32, and 34 are not anticipated in view of the cited art, and withdrawal of the rejections is requested.
“
In response, the Examiner disagrees and notes that Choi indeed teaches one or more of Choi’s inner apertures (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) angled inwardly (812; Figure 8) towards a central region of the showerhead plate (558; Figure 5,8; [0059]-20.35mm<thickness<50.8mm) relative to the vertical axis (vertical axis along 810 for 11th aperture from the left; Figure 5, 8). In fact, Choi’s inner apertures (inner apertures 1,2,3...“boreholes”-562; Figure 5,8,9A) are all flared at the outlets and thus meet the “angled inwardly towards a central region of the showerhead plate”. This is likewise analagous to Applicant’s own apertures (304; Figure 3A) who are also flared at the outlets and thus meet the “angled inwardly towards a central region of the showerhead plate” as claimed.
Applicant states:
“
The Office Action rejected Claims 4-6, 10, 16 under 35 U.S.C. § 103 as allegedly being made obvious by Choi in view of U.S. 5,614,026A ("Williams"). The Office Action asserts that Choi teaches all the limitations of Claim 1, except for the elements recited in Claims 4-6, 10, 16. See Office Action at pages 12-14. The Office Action asserts that Williams cures the deficiencies of Choi's disclosure. See Office Action at page 14. Applicant respectfully disagrees with the rejections. Applicant submits that the dependent claims are allowable not only because each of these claims depend from an allowable base claim, but also because each recites limitations not taught or suggested by the prior art. Thus, withdrawal of the rejections is requested.
“
In response, the Examiner directs Applicant to the above new grounds of rejection and response to arguments pertaining to the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi; SOO YOUNG et al. (US 20080020146 A1). Choi also teaches a showerhead (110) with flared at the outlets as taught by Applicants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rejections under anticipation and obviousness are based on claimed ranges that Choi anticipates and renders obvious.